DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 28 March 2022 has been entered and considered. Claims 1, 15, 18, and 21 have been amended. Claims 1-6 and 8-21, all the claims pending in the application, are rejected. All new grounds of rejection set forth in the present action were necessitated by Applicants’ claim amendments; accordingly, this action is made final. 

Response to Amendment
Claim Rejections - 35 USC § 112
In view of the amendments to claims 1, 15, 18, and 21, the rejections under 35 USC 112 are withdrawn. 

Prior Art
In view of the amendments to independent claims 1, 18, and 21, the previously applied prior art rejections are withdrawn. Applicants’ arguments are rendered moot in view of the new grounds of rejection set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-9, 18-19, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2018/0165839 to LV et al. (hereinafter “LV”).
As to independent claim 1, LV discloses a tomographic iterative reconstruction method (Abstract and [0022, 0037] discloses that LV is directed to iterative image reconstruction of tomographic images), comprising: acquiring or accessing a set of projection data of a scanned region; iteratively performing a reconstruction operation to reconstruct an image of the region ([0025] discloses scanning a patient to acquire images thereof; [0037-0043] discloses that the images are reconstructed using an iterative method including forward and back projection operations on measurement data from the scan); as part of each reconstruction operation, applying a weight factor to each projection measurement, wherein the respective weight factors are determined based on both a respective projection measurement position and a location along a path of the projection measurement, and wherein the respective weight factors may vary or be different at different projection measurement positions and different locations along the path of the projection measurement ([0048 and 0073] disclose that the iterative reconstruction includes applying a projection kernel at each iteration, wherein the projection kernel weights a voxel’s contribution to a radiation ray (path) which forms each projection; for example, according to [0048 and 0073], the contribution of a voxel with a longer intercept of the radiation ray (e.g., voxels 2 and 5 of Fig. 7) may be weighted with a larger kernel value than a voxel with a shorter intercept of the radiation ray (e.g., voxels 3 and 4 of Fig. 7); thus, the kernel values (weights) in the projection kernel vary at different locations along the path of the radiation ray; furthermore, [0051-0054] discloses that the sections of radiation rays and voxels are determined as those passing through a region of interest; specifically, [0048-0054] discloses that the voxels passed by the radiation ray are grouped into threads to which the projection kernels are applied based on their position with respect to the region of interest; since the angle of the ray (and therefore the position of the resulting projection measurement) with respect to the region of interest necessarily affects the amount of intercept of the ray for each voxel (which determines the kernel weights, as discussed above), the weight factors also vary according to the projection measurement positions); and displaying or storing the image ([0030] discloses displaying the images). 

As to claim 2, LV further discloses that the reconstruction operation is based on descent of a cost function ([0048, 0057] discloses that the iterative process decreases a cost function at each iteration until the cost is below a pre-defined value).

As to claim 3, LV further discloses that each weight factor corresponds to a relative significance of the corresponding sinograms to the image or a sub-region of the image ([0048 and 0073] disclose that the projection kernel weights a voxel’s contribution to a radiation ray (path) which forms each projection, and [0051-0054] discloses that the sections of radiation rays and voxels are determined as those passing through a region of interest). 

As to claim 4, LV further discloses that weight factors are incorporated into a backprojection operation ([0048 and 0073] discloses that the projection kernel is applied in a back projection).

As to claim 6, LV further discloses that performing one or more numerical optimization techniques, wherein the one or more numerical optimization techniques to monotonically decrease a cost function during each iteration ([0048, 0057] discloses that the iterative process decreases a cost function at each iteration until the cost is below a pre-defined value).

As to claim 8, LV further discloses performing numerical optimization techniques to improve the speed of convergence and reduce the computational overhead ([0037] discloses that the iterative method may include Ordered Subset Expectation Maximization which is an optimization technique capable of achieving the intended results recited in the claim).

As to claim 9, LV further discloses that the numerical optimization techniques comprise one or more of ordered subsets, conjugate gradient, preconditioner, Nesterov's optimal gradient iteration, or method of momentum ([0037] discloses that the iterative method may include Ordered Subset Expectation Maximization). 

Independent claim 18 recites an image reconstruction system, comprising: a memory encoding processor-executable routines for iteratively reconstructing an image; a processing component configured to access the memory and execute the processor- executable routines, wherein the routines, when executed by the processing component, cause acts to be performed (Abstract and [0073-0077] of LV discloses that the disclosed algorithm for iterative reconstruction is performed using computer program code containing instructions embodied in memory for execution by a computer having a CPU or GPU) comprising the steps recited in the method of independent claim 1. Accordingly, claim 18 is rejected for reasons analogous to those discussed above in conjunction with claim 1.

Claim 19 recites features nearly identical to those recited in claim 3. Accordingly, claim 19 is rejected for reasons analogous to those discussed above in conjunction with claim 3.

Independent claim 21 recites one or more non-transitory computer-readable media encoding processor-executable routines, wherein the routines, when executed by a processor, cause acts to be performed (Abstract and [0073-0077] of LV discloses that the disclosed algorithm for iterative reconstruction is performed using computer program code containing instructions embodied in memory for execution by a computer having a CPU or GPU) comprising the steps recited in the method of independent claim 1. Accordingly, claim 21 is rejected for reasons analogous to those discussed above in conjunction with claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over LV in view of U.S. Patent Application Publication No. 2009/0190814 to Bouman (hereinafter “Bouman”).
As to claim 5, LV further discloses that the weight factors are determined by applying a pixel-dependent multiplicative factor ([0048 and 0073] disclose that the projection kernel weights a voxel’s contribution to a radiation ray (path) which forms each projection. LV does not expressly disclose that the weight factors are applied to a pixel- independent weight. 
Bouman, like LV, is directed to performing iterative reconstruction of tomographic data using spatially varying weights (Abstract and [0050-0062]). Bouman discloses that the weights are applied to a constant β which is a constant specific to the CT system ([0055-0056]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LV to apply the weight factors to a pixel-independent weight, as taught by Bouman, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to adapt the algorithm to various CT systems.

As to claim 10, LV does not expressly disclose spatially filtering a weighted backprojection error generated each iteration. However, Bouman discloses that filtered back-projection is an iterative algorithm that was well known in the image reconstruction arts before the effective filing date of the claimed invention ([0006, 0067]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  LV to utilize filtered back-projection to spatially filter error at each iteration, as taught by Bouman, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to accurately reconstruct the images.

As to claim 16, the proposed combination of LV and Bouman further teaches that the weight factors are determined by spatial frequency relationships between the projection-domain and image-domain ([0051] of Bouman discloses that each iteration involves forward project and back projection between sonogram and image domains; [0058-0062] of Bouman discloses that the selection map for weighting is determined based on high frequency properties).

Claims 11-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LV in view of U.S. Patent Application Publication No. 2016/0171724 to Nett et al. (hereinafter “Nett”).
As to claim 11, LV does not expressly disclose that the weight factors are determined based on a pixel-dependent temporal window function. 
Nett, like LV, is directed to utilizing a weighting function in an iterative reconstruction algorithm (Abstract and [0106]). Nett discloses that the weighting function is determined based on a temporal window function that is sub-region (pixel) dependent ([0039-0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LV to determine the weight factors based on a temporal window function that is pixel dependent, as taught by Nett, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to select the optimal image for review ([0004] of Nett). 
As to claim 12, the proposed combination of LV and Nett further teaches that the image is segmented into multiple sub-image regions that are each subject to a different set of temporal windows ([0039-0045, 0053-0061] of Nett discloses multiple sub-regions each having different temporal window width). 
As to claim 13, the proposed combination of LV and Nett further teaches that each temporal window is determined by its first and last view index ([0056] of Nett discloses a first view boundary and a last view boundary that defines each temporal window). 
As to claim 14, the proposed combination of LV and Nett further teaches that the weight factors are determined by a linear combination of basis temporal window functions ([0071-0072] of Nett discloses linear blending of basis image temporal window functions). 
As to claim 15, the proposed combination of LV and Nett further teaches that the backprojection operation at a pixel location skips sinograms that are outside the temporal window function at the respective pixel location ([0016, 0053] of Nett discloses that views outside the temporal window function are weighted zero during reconstruction).
As to claim 17, the proposed combination of LV and Nett further discloses that the weight factors vary with time ([0071-0072] of Nett discloses that a user may shift the temporal window width (at different times), thereby shifting the weighting function). 

Claim 20 recites features nearly identical to those recited in claim 11. Accordingly, claim 20 is rejected for reasons analogous to those discussed above in conjunction with claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663